

114 HR 6202 IH: Hudson River Protection Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6202IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Sean Patrick Maloney of New York (for himself and Mr. Engel) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Act popularly known as the Rivers and Harbors Appropriation Act of 1915 to prohibit
			 the establishment of certain anchorage grounds within five miles of a
			 nuclear power plant, a location on the national register of historic
			 places, a superfund site, or critical habitat of an endangered species,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Hudson River Protection Act. 2.Prohibition on establishment of certain anchorage grounds within five miles of certain locations (a)In generalSection 7 of the Act of March 4, 1915 (chapter 142; 33 U.S.C. 471), popularly known as the Rivers and Harbors Appropriation Act of 1915, is amended—
 (1)by striking The Secretary and inserting Except as provided in subsection (b), the Secretary; (2)by redesignating subsection (b) as subsection (c);
 (3)in subsection (c), as so redesignated— (A)by striking (c) Definition.—As used in this section and inserting the following:
						
 (c)DefinitionsAs used in this section— (1)the term;
 (B)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
						
 (2)the term nuclear power plant means an electric generating facility that uses a nuclear reactor as its heat source to provide steam to a turbine generator; and
 (3)the term superfund site means a site that is— (A)included on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)); or
 (B)the subject of an ongoing or planned remedial action carried out in accordance with such Act.; and (4)by inserting after subsection (a) the following:
					
 (b)RestrictionThe Secretary may not establish as anchorage grounds for vessels carrying hazardous or flammable material as cargo any area that is located within five miles of—
 (1)a nuclear power plant; (2)a location on the national register of historic places;
 (3)a superfund site; or (4)a critical habitat of an endangered species designated under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)..
 (b)Limitation on applicationThe amendment made by subsection (a) shall not apply with respect to anchorage grounds established before the date of the enactment of this Act for vessels carrying hazardous or flammable material as cargo.
			